Appeal by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered December 8, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the *723prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the rebuttal testimony proffered by the People concerned an issue material to establishing the defendant’s guilt, and was not merely introduced to contradict a defense witness on an issue that was collateral to the case. Therefore, the trial court did not improvidently exercise its discretion in admitting that testimony (see, People v Harris, 57 NY2d 335, 345, cert denied 460 US 1047; People v Roccaforte, 141 AD2d 775).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or are without merit. Mangano, P. J., Bracken, Brown and Balletta, JJ., concur.